            Case 1:16-vv-00551-UNJ Document 75 Filed 02/03/20 Page 1 of 8




               In the United States Court of Federal Claims
                                     OFFICE OF SPECIAL MASTERS
                                              No. 16-551V
                                          (not to be published)


*********************                                            Chief Special Master Corcoran
A.S.,                               *
by his father and natural guardian, *
GUY STERLING,                       *
                                    *
                Petitioner,         *                            Filed: January 3, 2020
                                    *
v.                                  *
                                    *                            Autism Spectrum Disorder; Attorney’s
SECRETARY OF HEALTH                 *                            Fees and Costs; Objective Evidence;
AND HUMAN SERVICES,                 *                            Reasonable Basis
                                    *
                Respondent.         *
                                    *
*********************

Clifford J. Shoemaker, Shoemaker, Gentry & Knickelbein, Vienna, VA, for Petitioner.

Voris E. Johnson, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                    DECISION DENYING ATTORNEY’S FEES AND COSTS1

        On May 5, 2016, Guy Sterling filed a petition on behalf of his minor son, A.S., seeking
compensation under the National Vaccine Injury Compensation Program (the “Vaccine
Program”).2 (ECF No. 1). He initially alleged that “multiple vaccines” A.S. received on May 7,
2013, and July 26, 2013, respectively, caused or significantly aggravated unspecified injuries. Id.
at 1. He later amended his claim to specify that the pneumococcal conjugate PCV-13, Hemophilus

1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted on the
Court of Federal Claims’s website in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 (2012)). This
means that the Decision will be available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-
12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain kinds of confidential information.
Specifically, under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged
or confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the whole Decision will be available to the public
in its current form. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660,
100 Stat. 3758, codified as amended, 42 U.S.C. §§ 300aa-10 through 34 (2012) [hereinafter “Vaccine Act” or “the
Act”]. Individual section references hereafter will be to § 300aa of the Act.
           Case 1:16-vv-00551-UNJ Document 75 Filed 02/03/20 Page 2 of 8



influenzae type B (PRP-T), and diphtheria-tetanus-acellular pertussis vaccines administered to
A.S. on May 7, 2013, caused neurologic neglect syndrome, expressive language disorder,
unspecified disorders of the nervous system, and immune dysfunction. Am. Pet. at 3, filed Apr.
14, 2017 (ECF No. 24).

        Asserting that A.S.’s proper diagnosis is autism, Respondent moved to dismiss Petitioner’s
claim with the filing of his Rule 4(c) Report on June 2, 2017. (ECF No. 27). The parties disputed
A.S.’s diagnosis, and each filed expert reports in support of their positions. After reviewing these
reports, I decided to resolve this matter without hearing. The parties filed briefs in support of their
respective positions in the spring of 2019. See Mem. in Supp. of Entitlement, filed Mar. 29, 2019
(ECF No. 63) (“Mem.”); Resp’t’s Resp. to Pet’r’s Mem. in Supp. of Entitlement, filed May 9,
2019 (ECF No. 65) (“Opp.”); Reply to Resp’t’s Resp. to Mem. in Supp. of Entitlement, filed May
28, 2019 (ECF No. 66) (“Reply”). After reviewing the medical records and parties’ submissions I
issued a decision dismissing Petitioner’s claim and it was appealed. (ECF No. 68).

        After the dismissal, Petitioner filed a barebones fees application, requesting a total of
$49,760.28 in fees and costs for work performed from March 10, 2016, to October 9, 2019.
Petitioner’s Application, filed on Sept. 29, 2019 (ECF No. 71).3 Respondent reacted and opposed
Petitioner’s application. Respondent’s Opposition, filed on October 17, 2019 (ECF No. 73).
Respondent argued that Petitioner has “failed to establish a reasonable basis for” their claim. Id.
at 1. Petitioner did not file a reply.

        For the following reasons I DENY Petitioner’s motion for fees and costs, because I find
that his claim lacked reasonable basis from its inception.

I.      Factual and Procedural History

A.      Filing of the Case and Proceedings Under Special Master Dorsey

        This case was initially assigned to former Chief Special Master Dorsey. (ECF No. 4). The
Petition did not allege a specific injury or name particular vaccines. See Pet. at 1. Rather, it vaguely
alleged that A.S. had received multiple vaccines on two dates and suffered injuries as a result. Id.
The Petition also stated that it was “being filed before the receipt of all of the medical records in
order to ensure that it is filed” within the statute of limitations. Id. After Petitioner filed his
statement of completion in late November 2016 (ECF No. 15), Special Master Dorsey scheduled
a status conference.

        That status conference was held on January 12, 2017. (ECF No. 17). Special Master Dorsey
asked Petitioner whether A.S. had “received a definitive diagnosis and whether that diagnosis is
potentially on the autism spectrum.” Id. at 1. Petitioner answered that A.S. had not been so
diagnosed, but had instead received differing diagnoses from his speech therapist and occupational
therapist. Id. Afterwards, Special Master Dorsey issued an order which noted her preliminary view

3
  The application stated the amount requested and contained bills and receipts. Id. But it did not otherwise comply
with the vaccine guidelines regarding information to be contained in fees and costs motions. Compare Pet. at 1–2,
with Guidelines for Practice Under the National Vaccine Injury Compensation Program ("Guidelines for Practice")
at 70–71 (revised August 22, 2019) found at https://www.uscfc.uscourts.gov/sites/default/files/
GUIDELINES%20FOR%20PRACTICE%20-%208.22.2019.pdf.

                                                        2
          Case 1:16-vv-00551-UNJ Document 75 Filed 02/03/20 Page 3 of 8



that A.S. may have autism, emphasized that claims of vaccine-caused Autism Spectrum Disorder
(“ASD”) have consistently been unsuccessful in the Vaccine Program, and directed Petitioner to
amend his petition to clearly identify A.S.’s diagnosis. Id. at 1–2. Accordingly, Petitioner was on
notice at this time—less than a year from the date of filing—that the claim might lack reasonable
basis.

        Petitioner amended his petition on April 14, 2017, alleging injuries including neurologic
neglect syndrome, expressive language disorder, unspecified disorders of the nervous system, and
immune dysfunction. Am. Pet. at 3. Petitioner also more explicitly denied that A.S. had autism.
Id. at 3. In a status report filed the same day, Petitioner stated that he had “never been told that
[A.S.] is on the spectrum.” (ECF No. 25). Respondent filed his Rule 4(c) Report on June 2, 2017,
arguing that A.S.’s medical records suggested a diagnosis of autism, and requesting the claim’s
dismissal. See Rule 4(c) Rep.

        Special Master Dorsey conducted another status conference on August 17, 2017. (ECF No.
28). Petitioner now (and contrary to his representations nine months prior) conceded that A.S. had
been diagnosed with autism. Id. Special Master Dorsey cautioned Petitioner that “without a
specific vaccine-related injury other than autism, this case lacks reasonable basis,” and warned
that “unless [P]etitioner can demonstrate from the medical records that A.S. suffered a vaccine-
related injury other than autism,” she would not reimburse attorney’s fees or costs, including expert
costs. Id. She also clarified “that an autism diagnosis does not preclude a petitioner from recovering
in the Program, as a child with autism could suffer a vaccine-related injury, such as a Table injury.
However, and as petitioner’s counsel is well aware, autism alone has never been found to be a
compensable injury.” Id. at 2 (emphasis added).

        The following month, former Chief Special Master Dorsey ordered Petitioner to show
cause why his case should not be dismissed. Order to Show Cause, filed Sept. 25, 2017 (ECF No.
30). The order to show cause emphasized that “[P]etitioner and his counsel have been disingenuous
with the court about A.S.’s autism diagnosis,” as the medical record established that A.S. had been
diagnosed with regressive autism by Dr. Richard Layton in March 2015—over one year before
the claim’s filing. Id. at 3. Former Chief Special Master Dorsey concluded: “Based on the medical
records, petitioner’s lack of candor with the court, and petitioner’s inability to follow court orders
and/or demonstrate that A.S. suffered a recognized and compensable vaccine-related injury, the
case lacks reasonable basis.” Id. at 4 (emphasis added).

       Petitioner responded to the Show Cause Order with a status report on October 24, 2017.
(ECF No. 31). Chief Special Master Dorsey thereafter issued an order addressing that status report,
in which she noted that Petitioner had again failed to identify A.S.’s specific diagnosis. (ECF No.
33). While reiterating her warning that the case would lack a reasonable basis unless Petitioner
could demonstrate that A.S. suffers from a specific vaccine-related injury, she nevertheless
permitted the case to move forward. Id. at 2.

       Petitioner subsequently filed reports from two experts on December 26, 2017: the first from
James Lyons-Weiler, Ph.D., and the second from Toni Bark, M.D. Respondent also filed reports
from two experts: one from Max Wiznitzer, M.D., and another from Jeffrey Johnson, Ph.D.

B.     Reassigning and Dismissal

                                                  3
          Case 1:16-vv-00551-UNJ Document 75 Filed 02/03/20 Page 4 of 8



        The case was reassigned to me after all expert reports were filed. (ECF No. 53). I held a
status conference with the parties on November 1, 2018, at which time I too expressed similar
concerns similar to Special Master Dorsey about the claim’s viability based on my review of the
record. First, I determined that Petitioner had “been on notice of the deficiencies in his claim for a
significant period of time”; and second, I determined that, based on my preliminary review of the
record, Petitioner’s claim lacked reasonable basis. Id. at 3. I noted that my second determination
was made regardless of A.S.’s diagnosis—ASD vs. developmental regression. Id. I noted that
autism claims were historically unsuccessful in the Program. See id. (citing several unsuccessful
autism claims decided years before Petitioner filed his claim). In addition even if A.S.’s condition
was characterized as developmental regression—Petitioner’s favored diagnosis—the claim still
lacked reasonable basis because the record did not support the conclusion that A.S. “experienced
an encephalopathy . . . .” Id. I informed the parties of my intention to resolve this matter based on
written filings. See id.

        The parties filed briefs in support of their respective positions in the spring of 2019. See
generally Mem.; Opp.; Reply (ECF Nos 63, 65, 66). Petitioner’s Memorandum was accompanied
by a supplemental report from Dr. Lyons-Weiler. Lysons-Weiler Supp. Rep. (ECF No. 62). I
subsequently issued a decision denying entitlement on August 27, 2019. Decision (ECF No. 68).
Therein I recounted the factual and procedural history of the case, noted that Special Master Dorsey
had warned several times that the case likely lacked reasonable basis, and observed that I had made
similar warnings. See Decision at 6.

        I then analyzed Petitioner’s proffered theories in favor of compensation. See Decision at
11–15. First, Petitioner’s claim that A.S. suffered from vaccine caused neurologic neglect
syndrome, expressive language disorder, unspecified disorders of the nervous system, and immune
dysfunction. Id. at 11–12. This theory was based on the disputed diagnosis that A.S. suffered from
a vaccine induced encephalopathy that either caused or significantly aggravated A.S.’s condition.
See id. at 12–13. But there was scant evidence to support the diagnosis of encephalopathy. See id.
at 13. Specifically, only the billing record from A.S.’s treating physician noted encephalopathy,
but none of the physician’s notes mentioned such a serious diagnosis. Compare Ex. 16 at 54–55
(billing statement with check mark next to “encephalopathy”), with Ex. 16 at 3–21 (Dr. Layton’s
notes from several visits with A.S., making no mention of encephalopathy). Thus, I found that
Petitioner’s first theory—post-vaccination encephalopathy—could not succeed on such weak
support. See Decision at 13–14.

        Second, I assessed Petitioner’s other claim, alleging causation-in-fact or significant
aggravation of some other neurologic condition. Dr. Lyons-Weiler admitted that this theory relied
on “the very same processes known to be involved in the development of autism.” Lyons-Weiler
First Rep. at 5; see also Decision at 14. In light of this my reasoning was “influenced by the many
prior Vaccine Program cases involving allegation of vaccine-caused ASD-like disorders.”
Decision at 14. After outlining those cases I found that “Petitioner’s causation theory is




                                                  4
            Case 1:16-vv-00551-UNJ Document 75 Filed 02/03/20 Page 5 of 8



fundamentally at odds with the sound reasoning found in so many well-reasoned Vaccine Program
decisions.” Id. at 15.4

         I thus concluded that Petitioner’s theories were fundamentally flawed because of the
weight of the case law against them and the lack of evidence needed to corroborate their diagnosis.
I also found that my experience involving similar claims “strongly informs my conclusion not only
that this claim could not succeed where countless others failed, but that it lacks the foundational
objective support for its assertion in the first place.” Id. at 16. Thus, I dismissed the claim. Id.

II.      Analysis

A.       Reasonable Basis Standard

         I have in prior decisions set forth at length the criteria to be applied when determining if a
claim possessed “reasonable basis” sufficient for a fees award. See, e.g., Allicock v. Sec’y of Health
& Human Servs., No. 15-485V, 2016 WL 3571906, at *4–5 (Fed. Cl. Spec. Mstr. May 26, 2016),
aff’d on other grounds, 128 Fed. Cl. 724 (2016); Gonzalez v. Sec’y of Health & Human Servs.,
No. 14-1072V, 2015 WL 10435023, at *5–6 (Fed. Cl. Spec. Mstr. Nov. 10, 2015). In short, a
petitioner can receive a fees award even if his claim fails, but to do so he must demonstrate the
claim’s reasonable basis through some objective evidentiary showing. Simmons v. Sec’y of Health
& Human Servs., 875 F.3d 632, 635 (Fed. Cir. 2017); see also Chuisano v. Sec’y of Health &
Human Servs., 116 Fed. Cl. 276, 286 (2014) (citing McKellar v. Sec’y of Health & Human Servs.,
101 Fed. Cl. 303, 303 (2011)). The standard for reasonable basis is lesser (and inherently easier to
satisfy) than the preponderant standard applied when assessing entitlement, as cases with
reasonable basis (because they have objective proof supporting the claim) can nevertheless still
fail to establish causation-in-fact. Braun v. Sec’y of Health & Human Servs., 144 Fed. Cl. 72, 77
(Fed. Cl. 2019).

        The Court of Federal Claims recently clarified the standards used to evaluate whether a
claim has reasonable basis. Cottingham v. Sec’y of Health & Human Servs., 134 Fed. Cl. 567, 578
(2017), appeal docketed, No. 19-1596 (Fed. Cir. Feb. 26, 2019). A special master should consider
“the novelty of the vaccine, scientific understanding of the vaccine and its potential consequences,
the availability of experts and medical literature, and the time frame counsel has to investigate and
prepare the claim.” Id. at 574. Additionally, the following factors are considered when determining
if there was a reasonable basis for the claim: (1) factual basis, (2) medical support, and (3) the
attorney’s diligence in bringing the claims. Carter v. Sec’y of Health & Human Servs., 132 Fed.
Cl. 372, 378 (Fed. Cl. 2017).

       Reasonable basis—or the lack thereof—has been increasingly discussed in claims
involving ASDs. As I explained in my decision, the Omnibus Autism Proceedings (“OAP”), which
concluded in 2010, decided unanimously that there was no persuasive evidence that the MMR



4
 I also noted that: (1) Dr. Lyons-Weiler cited literature that did not supported his stated positions; (2) the meandering
and confusing nature of his reports; (3) disregard of scientific principles; and (4) Dr. Lyons-Weiler “appears to be
wholly unqualified to opine on the question of vaccine causation.” Decision at 15.


                                                           5
           Case 1:16-vv-00551-UNJ Document 75 Filed 02/03/20 Page 6 of 8



vaccine or thimerosal-containing vaccines caused autism.5 Since then, cases bringing similar
claims have been uniformly rejected, and thus “Vaccine Act counsel [have been] put on notice”
that if counsel pursue, to a decision, theories linking vaccines causally to ASD, and their evidence
proves to be highly unpersuasive,” then special masters will find that the claim was brought
without reasonable basis. See, e.g., Sturdivant v. Sec’y of Health & Human Servs., No. 07-788V,
2016 WL 552529, at *20 (Fed. Cl. Spec. Mstr. Jan. 21, 2016) (footnote omitted) (discussing the
history of autism cases in the program and how those cases have consistently fallen “far short of
plausibility” since the OAP concluded (emphasis in original)); Hardy v. Sec’y of Health & Human
Servs., No. 08–108V, 2015 WL 7732603, at *33–35 (Fed. Cl. Spec. Mstr. Nov. 3, 2015); Long v.
Sec’y of Health & Human Servs., No. 08–792V, 2015 WL 11011740, at *19–20 (Fed. Cl. Spec.
Mstr. Feb. 9, 2015).

B. This Claim Lacked Reasonable Basis from the Date of Filing

       Because Petitioner was not successful in bringing his claim, he must demonstrate that his
claim had reasonable basis to receive fees and costs. But Petitioner’s claim lacked a reasonable
basis upon filing—well before I or former Chief Special Master Dorsey were assigned to the
matter—and he never presented evidence establishing the contrary.

        First, A.S.’s autism diagnosis created almost insurmountable problems for his claim. When
Petitioner filed his claim in 2016, he maintained that A.S. neither had an ASD nor had he ever
been diagnosed with one. But Petitioner eventually conceded this was not true, as A.S. had been
diagnosed with ASD in 2015. Petitioner tried to distance his claim from the ASD diagnosis by
claiming encephalopathy, but his alternative causation theory still relied on “the very same
processes known to be involved in the development of autism.” Weiler First Rep. at 5.

        As explained in my decision, claims that ASDs are caused by vaccines are historically
unsuccessful. The OAP tested two main theories that autism could be caused by vaccines. No test
claims were found in favor of petitioners. Later, numerous other claims sought to set themselves
apart from the causation theories in the OAP—they were also unsuccessful. See, e.g., Rogero v.
Sec’y of Health & Human Servs., No. 11-770V, 2017 WL 4277580, at *4–5 (citing eighteen
unsuccessful post-OAP autism claims that went to hearing and thirteen post-OAP autism claims
that were rejected without a hearing), mot. for review denied, slip op. (Fed. Cl. Jan. 11, 2018),
aff’d, 748 F. App’x 996 (Fed. Cir. 2018). Since then special masters have reasonably questioned
whether such claims could still be brought with reasonable basis. See, e.g., Hashi v. Sec’y of Health
& Human Servs., No. 08-307V, 2016 WL 5092917 (Fed. Cl. Spec. Mstr. Aug. 25, 2016);
Sturdivant, 2016 WL 552529, at *20. This evolved into explicit warnings—that such claims would
lack reasonable basis unless they could be set apart from previously decided claims by persuasive
evidence. Hooker v. Sec’y of Health & Human Servs., No. 02-472V, 2017 WL 3033940, at *7–8,
22 (Fed. Cl. Spec. Mstr. Apr. 11, 2017) (warning that weak claims involving ASDs will likely lack
reasonable basis in the future).


5
  The Court of Federal Claims has also made it clear that petitioners cannot successfully recast a claim that a vaccine
caused autism into an encephalopathy claim, based on the logic that the neurologic symptoms associated with an ASD
reflect an underlying brain injury. See, e.g., Cunningham v. Sec’y of Health & Human Servs., No. 13–483V, 2017 WL
1174448, at *5 (Fed. Cl. Jan. 25, 2017).


                                                          6
          Case 1:16-vv-00551-UNJ Document 75 Filed 02/03/20 Page 7 of 8



        I found that Petitioner had failed to set his case apart from previous autism type cases.
Decision at 14–15. This was the type of theory that Special Master Dorsey and I had warned likely
lacked reasonable basis. See (ECF No. 17); (ECF No. 28); (ECF No. 30); (ECF No. 33); (ECF No.
53). Moreover, the explicit deficiencies in this kind of petition were, or should have been, known
to Petitioner (or at least to his counsel, who is an experienced Vaccine Program litigator) at the
time the claim was filed. Petitioner’s counsel, Clifford Shoemaker, has practiced in this program
since the early 1990s. See, e.g., Cousins v. Sec’y of Health & Human Servs., No. 90-2052V, 1991
WL 211901, at *1 (Fed. Cl. Spec. Mstr. Sept. 27, 1991) (Clifford Shoemaker listed as petitioner’s
counsel). Mr. Shoemaker also received recent warnings, around the time of filing this case, about
ASD claims and reasonable basis. See, e.g., Hooker v. Sec’y of Health & Human Servs., No. 02-
472V, 2017 WL 3033940, at *7–8, 22 (Fed. Cl. Spec. Mstr. Apr. 11, 2017) (finding that no
reasonable basis for the claim existed after the OAPs became final and warning counsel of defects
in the claim and autism type claims in future cases). This is especially true since it appears
Petitioner had record evidence in his possession at the time of filing that established A.S. had been
diagnosed with autism; even if Petitioner disputed the diagnosis, it was an evidentiary matter that
cast in stark terms the deficiencies the claim would possess if an injury other than autism itself
was not alleged. Thus, I concluded that support for Petitioner’s alternative causation theory lacked
“foundational objective support for its assertion in the first place.” Decision at 16. Upon review
my conclusion remains the same.

        Second, there is a total lack of evidence to support an encephalopathy diagnosis. In rare
cases petitioners have succeeded in establishing a vaccine-caused encephalopathy that produced
developmental regression or ASD-like symptoms. These rare cases were Table claims, and they
underscore the importance of evidence of acute and/or immediate encephalopathy precipitated by
a close-in-time vaccination. See Wright v. Sec’y of Health & Human Servs., No. 12-423V, 2015
WL 6665600, at *10 (Fed. Cl. Spec. Mstr. Sept. 21, 2015) (finding that a child with ASD-type
symptoms experienced a Table encephalopathy, and noting that he convulsed and vomited during
car ride home after receiving vaccinations (possibly evincing a brief seizure), then became listless,
unresponsive, and “basically catatonic” by the following day); Bast v. Sec’y of Health & Human
Servs., No. 01-565V, 2012 WL 6858040, at *35–36 (Fed. Cl. Spec. Mstr. Dec. 20, 2012)
(discussing case report about Hannah Poling, a successful Vaccine Program claimant who alleged
a Table encephalopathy claim for her autism-type symptoms; noting that Hannah developed a high
fever, inconsolable crying, irritability, and lethargy, and refusal to walk within forty-eight hours
after vaccination), appeal dismissed sub nom. M.S.B. ex rel. Bast v. Sec’y of Health & Human
Servs., 579 F. App’x 1001 (Fed. Cir. 2014).

        In sum Petitioner’s claim rested on two theories of causation: (1) the same processes known
to be involved in the development of autism caused A.S.’s injury; or (2) A.S. suffered an
encephalopathy which in turn caused his (autism-like) injuries. The first theory did not set itself
apart from the many well-reasoned autism or autism like decisions that have been historically
unsuccessful. The second theory did not show any persuasive evidence of an encephalopathy.
Thus, Petitioner’s claim lacks the factual and medical support to have reasonable basis.

         I am reluctant to deny fees in their entirety, and in most cases endeavor to find some basis
for at least a partial fees award. See, e.g., Curran v. Sec’y of Health & Human Servs., No. 15-804V,
2016 WL 4272069, at *3 (Fed. Cl. Spec. Mstr. June 22, 2016) (awarding partial attorney’s fees;
claim had reasonable basis upon filing, but lost it after a certain date), aff’d in part, 130 Fed. Cl.

                                                  7
            Case 1:16-vv-00551-UNJ Document 75 Filed 02/03/20 Page 8 of 8



1, 8 (Fed. Cl. 2017) (affirming findings with respect to reasonable basis). But the nature of this
claim, in conjunction with the matter’s procedural history, do not support such lenience here. Not
only is the claim devoid of objective evidentiary support, but Petitioner has had many chances to
dismiss this case. The fact that the reasoned views of two special masters were largely ignored
(especially given the context of the claim) cannot be justified, even when taking into account the
reasonable desire of Program attorneys to serve their clients in a zealous and ethical manner.6 This
claim should not have been filed.

                                                 CONCLUSION

        Based on my review of the factual and procedural history I conclude that this claim was
unsupported by objective factual basis or medical support. Further, Petitioner was on notice of
glaring deficiencies in his case early on, frequently reminded of those deficiencies, and informed
of what could be done to remedy them. Although Petitioner did present some evidence in support
of his claim, that evidence was severely undercut by more reliable competing evidence and
numerous well-reasoned decisions of the Vaccine Program. In sum, I find that Petitioner never had
a reasonable basis for their claim. Accordingly, Petitioner’s motion for attorney’s fees and costs is
DENIED.



         IT IS SO ORDERED.
                                                                          /s/ Brian H. Corcoran
                                                                            Brian H. Corcoran
                                                                            Chief Special Master




6
  I also note that my denial of fees is not intended to sanction any specific attorney misconduct in this case. However,
the reasonable basis standard does not support a fee award for a petitioner asserting an autism injury claim—and where
numerous opportunities to dismiss the claim (or simply to withdraw) were not acted upon, counsel must unfortunately
bear the cost having opted to proceed.


                                                           8
